
	
		II
		109th CONGRESS
		2d Session
		S. 3432
		IN THE SENATE OF THE UNITED STATES
		
			June 6, 2006
			Mr. Santorum introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To protect children from exploitation by adults over the
		  Internet, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Project Safe Childhood
			 Act.
		2.Project safe
			 childhood
			(a)Establishment
			 of programNot later than 6 months after the date of enactment of
			 this Act, the Attorney General shall create and maintain a Project Safe
			 Childhood program in accordance with this section.
			(b)Initial
			 implementationExcept as authorized under subsection (c), funds
			 authorized under this section may only be used for the following 5
			 purposes:
				(1)Integrated
			 Federal, State, and local efforts to investigate and prosecute child
			 exploitation cases, including—
					(A)the partnership
			 by each United States Attorney with each Internet Crimes Against Children Task
			 Force that is a part of the Internet Crimes Against Children Task Force Program
			 authorized and funded under title IV of the Juvenile Justice and Delinquency
			 Prevention Act of 1974 (42 U.S.C. 5771 et seq.) (referred to in this section as
			 the ICAC Task Force Program) that exists within the district of
			 such attorney;
					(B)the partnership
			 by each United States Attorney with other Federal, State, and local law
			 enforcement partners working in the district of such attorney to implement the
			 program described in subsection (a);
					(C)the development
			 by each United States Attorney of a district-specific strategic plan to
			 coordinate the investigation and prosecution of child exploitation
			 crimes;
					(D)efforts to
			 identify and rescue victims of child exploitation crimes; and
					(E)local training,
			 educational, and awareness programs of such crimes.
					(2)Major case
			 coordination by the Department of Justice (or other Federal agencies as
			 appropriate), including specific integration or cooperation, as appropriate,
			 of—
					(A)the Child
			 Exploitation and Obscenity Section within the Department of Justice;
					(B)the Innocent
			 Images Unit of the Federal Bureau of Investigation;
					(C)any task forces
			 established in connection with the Project Safe Childhood program set forth
			 under subsection (a); and
					(D)the High Tech
			 Investigative Unit within the Criminal Division of the Department of
			 Justice.
					(3)Increased Federal
			 involvement in child pornography and enticement cases by providing additional
			 investigative tools and increased penalties under Federal law.
				(4)Training of
			 Federal, State, and local law enforcement through programs facilitated
			 by—
					(A)the National
			 Center for Missing and Exploited Children;
					(B)the ICAC Task
			 Force Program; and
					(C)any other ongoing
			 program regarding the investigation and prosecution of computer-facilitated
			 crimes against children, including training and coordination regarding leads
			 from—
						(i)Federal law
			 enforcement operations; and
						(ii)the CyberTipline
			 and Child Victim-Identification programs managed and maintained by the National
			 Center for Missing and Exploited Children.
						(5)Community
			 awareness and educational programs through partnerships to provide national
			 public awareness and educational programs through—
					(A)the National
			 Center for Missing and Exploited Children;
					(B)the ICAC Task
			 Force Program; and
					(C)any other ongoing
			 programs that—
						(i)raises national
			 awareness about the threat of online sexual predators; or
						(ii)provides
			 information to parents and children seeking to report possible violations of
			 computer-facilitated crimes against children.
						(c)Expansion of
			 project safe childhoodNotwithstanding subsection (b), funds
			 authorized under this section may be also be used for the following
			 purposes:
				(1)The addition of
			 not less than 8 Assistant United States Attorneys at the Department of Justice
			 dedicated to the prosecution of cases in connection with the Project Safe
			 Childhood program set forth under subsection (a).
				(2)The creation,
			 development, training, and deployment of not less than 10 new Internet Crimes
			 Against Children task forces within the ICAC Task Force Program consisting of
			 Federal, State, and local law enforcement personnel dedicated to the Project
			 Safe Childhood program set forth under subsection (a), and the enhancement of
			 the forensic capacities of existing Internet Crimes Against Children task
			 forces.
				(3)The development
			 and enhancement by the Federal Bureau of Investigation of the Innocent Images
			 task forces.
				(4)Such other
			 additional and related purposes as the Attorney General determines
			 appropriate.
				(d)Authorization
			 of appropriationsFor the purpose of carrying out this section,
			 there are authorized to be appropriated —
				(1)for the
			 activities described under subsection (b)—
					(A)$18,000,000 for
			 fiscal year 2007; and
					(B)such sums as may
			 be necessary for each of the 5 succeeding fiscal years; and
					(2)for the
			 activities described under subsection (c)—
					(A)for fiscal year
			 2007—
						(i)$15,000,000 for
			 the activities under paragraph (1);
						(ii)$10,000,000 for
			 activities under paragraph (2); and
						(iii)$4,000,000 for
			 activities under paragraph (3); and
						(B)such sums as may
			 be necessary for each of the 5 succeeding fiscal years.
					3.Child
			 pornography and obscenity amendments
			(a)FindingsCongress
			 makes the following findings:
				(1)It is important
			 that electronic communications service providers report the presence of child
			 pornography on the Internet to the CyberTipline at the National Center for
			 Missing and Exploited Children for the following reasons:
					(A)A substantial
			 interstate market in child pornography exists, including not only a
			 multimillion dollar industry, but also a nationwide network of individuals who
			 openly advertise their desire to exploit children and to traffic in child
			 pornography. Many of these individuals distribute child pornography with the
			 expectation of receiving other child pornography in return.
					(B)The interstate
			 market in child pornography is carried on to a substantial extent through the
			 mails and other instrumentalities of interstate and foreign commerce, such as
			 the Internet. The advent of the Internet has greatly increased the ease of
			 transporting, distributing, receiving, and advertising child pornography in
			 interstate commerce. The advent of digital cameras, as well as videotape
			 cameras, has greatly increased the ease of producing child pornography. The
			 advent of inexpensive computer equipment with the capacity to store large
			 numbers of digital images of child pornography has greatly increased the ease
			 of possessing child pornography. Taken together, these technological advances
			 have had the unfortunate result of greatly increasing the interstate market in
			 child pornography.
					(C)The reporting of
			 violations of the child pornography laws by electronic communications service
			 providers to the CyberTipline at the National Center for Missing and Exploited
			 Children, which in turn forwards such reports to law enforcement agencies
			 designated by the Attorney General, reduces both supply and demand in the
			 interstate market for child pornography and enhances the prosecution of such
			 offences.
					(2)It is important
			 to require that warning labels be placed on commercial websites that contain
			 sexually explicit material for the following reasons:
					(A)The World Wide
			 Web contains a substantial amount of sexually explicit content that is
			 inappropriate for children to view.
					(B)Many such
			 commercial websites may accidentally be visited by children or other
			 individuals who do not wish to view sexually explicit content.
					(C)The provision of
			 information on each page of a commercial website that contains sexually
			 explicit material indicating that such material is present will enable
			 filtering software and other tools to identify websites to place on their list
			 of websites to be blocked by the software to more effectively protect children
			 and other individuals from inadvertently viewing material that they do not wish
			 to view.
					(D)Requiring
			 websites to provide information about the presence of sexually explicit
			 material on their home page will allow individuals to make an
			 individualized decision about whether to view such material and will protect
			 such individuals from inadvertently being subjected to such material.
					(3)It is important
			 to prohibit the embedding of words or images on a website in order to deceive
			 individuals into viewing obscenity or to deceive minors into viewing material
			 harmful to minors for the following reasons:
					(A)Many websites
			 containing sexually explicit material attempt to lure unsuspecting victims,
			 primarily children, into visiting these sites by embedding commonly used search
			 terms or phrases within the source code of the website.
					(B)Luring
			 unsuspecting victims to such commercial websites is a form of fraud that has
			 substantial impact on interstate commerce.
					(C)Prohibiting the
			 use of such misleading and deceptive words or images will serve to reduce the
			 instance of such fraudulent activity.
					(b)Strengthening
			 Section 13032 of title 42 to ensure that child pornography is effectively
			 reportedSection 227(b)(4) of the Victims of Child Abuse Act of
			 1990 (42 U.S.C. 13032(b)(4)) is amended to read as follows:
				
					(4)Failure to
				report
						(A)Willful
				violationsA provider of electronic communications services or
				remote computing services described in paragraph (1) who knowingly and
				willfully fails to make a report under that paragraph shall be fined—
							(i)in the case of an
				initial failure to make a report, not more than $150,000; and
							(ii)in the case of
				any second or subsequent failure to make a report, not more than
				$300,000.
							(B)Negligent
				violationsA provider of electronic communications services or
				remote computing services described in paragraph (1) who negligently fails to
				make a report under that paragraph shall be fined—
							(i)in the case of an
				initial failure to make a report, not more than $50,000; and
							(ii)in the case of
				any second or subsequent failure to make a report, not more than
				$100,000.
							(C)Authority of
				the FCCFor purposes of this paragraph, the Federal
				Communications Commission shall have the authority to levy civil penalties
				under subparagraph (B) and shall promulgate regulations, in consultation with
				the Attorney General—
							(i)to effectuate the
				purposes of subparagraph (B); and
							(ii)to provide for
				appropriate administrative review of any civil penalties levied under that
				subparagraph.
							.
			(c)Requiring that
			 warning labels be placed on commercial websites containing sexually explicit
			 materialThe Controlling the Assault of Non-Solicited Pornography
			 and Marketing Act of 2003 is amended by adding at the end the following:
				
					17.Requirement to
				place warning labels on commercial websites containing sexually explicit
				material
						(a)In
				generalNo person who operates a website located on the Internet
				where such website is primarily operated for commercial purposes, in or
				affecting interstate or foreign commerce, may knowingly, and with knowledge of
				the character of the material, place on that website sexually explicit material
				and—
							(1)fail to include
				on each page of the website that contains sexually explicit material, the marks
				and notices prescribed by the Commission under subsection (b); and
							(2)fail to ensure
				that the matter on the website that is initially viewable, absent any further
				action by the viewer, does not include any sexually explicit material.
							(b)Prescription of
				marks and noticesNot later than 90 days after the enactment of
				this section, the Commission shall, in consultation with the Attorney General,
				provide by regulation clearly identifiable marks or notices—
							(1)if
				technologically feasible in the source code of a website; or
							(2)if not
				technologically feasible, on the pages of websites that contain sexually
				explicit material in order to—
								(A)inform the viewer
				of that fact; and
								(B)facilitate the
				filtering of such pages.
								(c)Inapplicability
				to carriers and other service providersThis section shall not
				apply to any person to the extent that such person is—
							(1)a
				telecommunications carrier engaged in the provision of a telecommunications
				service, as such terms are defined in the Communication Act of 1934 (47 U.S.C.
				151 et seq.);
							(2)a person engaged
				in the business of providing an Internet access service, as determined by the
				Commission; or
							(3)similarly engaged
				in the transmission, storage, retrieval, hosting, formatting, or translation
				(or any combination thereof) of a communication made by another person, without
				selection or alteration of the content of such communication, except that the
				deletion by such person of a particular communication or material made by
				another person in a manner consistent with any applicable law or regulation
				shall not constitute such selection or alteration of the content of such
				communication.
							(d)DefinitionsFor
				purposes of this section, the term—
							(1)Commission
				means the Federal Trade Commission;
							(2)website—
								(A)means any
				collection of material placed in a computer server-based file archive so that
				it is publicly accessible, over the Internet, using hypertext transfer protocol
				or any successor protocol; and
								(B)does not include
				any collection of material where access to sexually explicit material is
				restricted to a specific set of individuals through the provision of a password
				or through another access restriction mechanism;
								(3)sexually
				explicit material means any material that depicts sexually explicit
				conduct (as that term is defined in paragraph (2)(A) of section 2256 of title
				18, United States Code), unless the depiction constitutes a small and
				insignificant part of the whole, the remainder of which is not primarily
				devoted to sexual matters;
							(4)Internet
				means the combination of computer facilities and electromagnetic transmission
				media, and related equipment and software, comprising the interconnected
				worldwide network of computer networks that employ the Transmission Control
				Protocol/Internet Protocol or any successor protocol to transmit
				information;
							(5)Internet
				access service—
								(A)means a service
				that enables users to access content, information, electronic mail, or other
				services offered over the Internet, and may include access to proprietary
				content, information, and other services as part of a package of services
				offered to consumers; and
								(B)does not include
				telecommunications services; and
								(6)source
				code means the combination of text and other characters comprising the
				content, both viewable and non-viewable, of a web page, including any—
								(A)website
				publishing language;
								(B)programming
				language;
								(C)protocol or
				functional content; and
								(D)successor
				languages or protocols.
								(e)PenaltiesWhoever
				violates this section shall be fined under title 18, or imprisoned not more
				than 5 years, or
				both.
						.
			(d)Prohibiting the
			 embedding of words or images on a website in order to deceive individuals into
			 viewing obscenity or material harmful to minorsChapter 110 of
			 title 18, United States Code, is amended by inserting after section 2252B the
			 following:
				
					2252C.Misleading
				words or digital images on the Internet
						(a)Whoever knowingly
				embeds words or digital images onto the source code of a website with the
				intent to deceive a person into viewing material constituting obscenity on the
				Internet shall be fined under this title or imprisoned not more than 2 years,
				or both.
						(b)Whoever knowingly
				embeds words or digital images onto the source code of a website with the
				intent to deceive a minor into viewing material harmful to minors on the
				Internet shall be fined under this title or imprisoned not more than 4 years,
				or both.
						(c)For purposes of
				this section, a word or digital image that clearly indicates the sexual content
				of a site, such as sex or porn, is not
				misleading.
						(d)For purposes of
				this section, the term material that is harmful to minors means
				any communication, consisting of nudity, sex, or excretion, that, taken as a
				whole and with reference to its context—
							(1)predominantly
				appeals to a prurient interest of minors;
							(2)is patently
				offensive to the prevailing standards in the adult community as a whole with
				respect to what is suitable material for minors; and
							(3)lacks serious
				literary, artistic, political or scientific value for minors.
							(e)For purposes of
				subsection (d), the term sex means acts of masturbation, sexual
				intercourse, or physical contact with a person’s genitals, or the condition of
				human male or female genitals when in a state of sexual stimulation or
				arousal.
						(f)For purposes of
				this section, the term source code means the combination of text
				and other characters comprising the content, both viewable and non-viewable, of
				a web page, including any—
							(1)website
				publishing language;
							(2)programming
				language;
							(3)protocol or
				functional content; and
							(4)successor
				languages or
				protocols.
							.
			4.Increased
			 penalties for registered sex offenders
			(a)OffenseChapter
			 110 of title 18, United States Code, is amended by adding at the end the
			 following:
				
					2260A.Increased
				penalties for registered sex offendersWhoever, being required by Federal or other
				law to register as a sex offender, commits a felony offense involving a child
				under another provision of this chapter, a provision of chapter 117, or section
				1201, 1466A, 1470, or 1591 shall be fined under this title and imprisoned 10
				years in addition to the imprisonment imposed for the offense under that
				provision. The sentence imposed under this section shall be consecutive to any
				sentence imposed for the offense under that
				provision.
					.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 110
			 of title 18, United States Code, is amended by adding at the end the following
			 new item:
				
					
						Sec. 2260A. Increased penalties for registered sex
				offenders.
					
					.
			5.Increased
			 penalties for child sex trafficking and sexual abuse
			(a)Child
			 prostitution and sex trafficking offenses
				(1)In
			 generalSection 2423 of title 18, United States Code, is
			 amended—
					(A)in subsection
			 (a), by striking 5 years and not more than 30 years and
			 inserting 15 years or for life; and
					(B)in subsection
			 (d), by striking , imprisoned not more than 30 years, or both
			 and inserting and imprisoned for not less than 30 years.
					(2)Penalties for
			 coercion and enticement by sex offendersSection 2422 of title
			 18, United States Code, is amended—
					(A)in subsection
			 (a), by striking or imprisoned not more than 20 years, or both
			 and inserting and imprisoned not less than 10 years nor more than 30
			 years; and
					(B)in subsection
			 (b), by striking 5 years and not more than 30 years and
			 inserting 15 years or for life.
					(3)Mandatory
			 penalties for sex-trafficking of childrenSection 1591(b) of
			 title 18, United States Code is amended—
					(A)in paragraph (1)
			 by striking or imprisonment for any term of years or for life, or
			 both and inserting and imprisonment for any term of years not
			 less than 25 or for life; and
					(B)in paragraph
			 (2)—
						(i)by
			 striking or imprisonment for not and inserting an
			 imprisonment for not less than 15 years nor; and
						(ii)by
			 striking , or both.
						(b)Mandatory life
			 imprisonment for certain repeated sex offenses against
			 childrenSection 3559(e)(2)(A) of title 18, United States Code,
			 is amended—
				(1)by striking
			 or 2423(a) and inserting 2423(a); and
				(2)by inserting
			 , 2423(b) (relating to travel with intent to engage in illicit sexual
			 conduct), 2423(c) (relating to illicit sexual conduct in foreign places), or
			 2425 (relating to use of interstate facilities to transmit information about a
			 minor) after minors).
				(c)Increased
			 penalties for sexual abuse
				(1)Aggravated
			 sexual abuseSection 2241 of title 18, United States Code, is
			 amended—
					(A)in subsection
			 (a), by striking , imprisonment for any term of years or life, or
			 both and inserting and imprisoned for any term of years not less
			 than 15 or for life;
					(B)in subsection
			 (b), by striking , imprisoned for any term of years or life, or
			 both and inserting and imprisoned for any term of years not less
			 than 10 or for life; and
					(C)in subsection
			 (c), in the first sentence, by striking , imprisoned for any term of
			 years or life, or both. and inserting and imprisoned for not
			 less than 20 years or for life..
					(2)Sexual
			 abuseSection 2242 of title 18, United States Code, is amended by
			 striking , imprisoned not less than 20 years, or both and
			 inserting and imprisoned not less than 10 years nor more than 30
			 years.
				(3)Abusive sexual
			 contactSection 2244 of title 18, United States Code, is
			 amended—
					(A)in subsection
			 (a)—
						(i)in
			 paragraph (1), by striking , imprisoned not more than ten years, or
			 both and inserting and imprisoned for not less than 3 years nor
			 more than 15 years;
						(ii)in
			 paragraph (2), by striking , imprisoned for not more than three years,
			 or both and inserting an imprisoned for not less than 2 years
			 nor more than 10 years;
						(iii)in paragraph
			 (3), by striking two years and inserting 10
			 years; and
						(iv)in
			 paragraph (4), by striking two years and inserting 10
			 years; and
						(B)in subsection (c)
			 by striking maximum.
					(4)Sexual abuse of
			 wardsChapter 109A of title 18, United States Code, is amended in
			 section 2243(b), by striking , imprisoned not more than five years, or
			 both and inserting and imprisoned for not less than 5 years nor
			 more than 15 years.
				6.Increased
			 penalties for child pornography and related offenses
			(a)Sexual
			 exploitation of childrenSection 2251(c) of title 18, United
			 States Code, is amended—
				(1)by inserting
			 section 1591, before this chapter the first place
			 such term appears;
				(2)by striking
			 the sexual exploitation of children: the first place it appears
			 and inserting aggravated sexual abuse, sexual abuse, abusive sexual
			 contact involving a minor or ward, sex trafficking of children, or the
			 production, possession, receipt, mailing, sale, distribution, shipment, or
			 transportation of child pornography;
				(3)by striking
			 15 years nor more than 30 years and inserting 20 years or
			 for life;
				(4)by striking
			 not less than 25 years nor more than 50 years, and all that
			 follows through not less than 35 years nor more than life. and
			 inserting life.; and
				(5)by striking
			 any term of years or for life and inserting not less than
			 30 years or for life..
				(b)Activities
			 relating to material involving the sexual exploitation of
			 childrenSection 2252(b) of title 18, United States Code, is
			 amended—
				(1)in paragraph
			 (1)—
					(A)by striking
			 paragraphs (1) and inserting paragraph
			 (1);
					(B)by inserting
			 section 1591, before this chapter,;
					(C)by inserting
			 , or sex trafficking of children after child
			 pornography;
					(D)by striking
			 5 years and not more than 20 years and inserting 15 years
			 or for life; and
					(E)by striking
			 not less than 15 years nor more than 40 years. and inserting
			 life.; and
					(2)in paragraph
			 (2)—
					(A)by striking
			 or imprisoned not more than 10 years, or both and inserting
			 and imprisoned for not less than 3 years nor more than 20 years;
			 and
					(B)by striking
			 10 years nor more than 20 years. and inserting 20 years
			 or for life..
					(c)Activities
			 relating to material constituting or containing child
			 pornographySection 2252A(b) of title 18, United States Code, is
			 amended—
				(1)in paragraph
			 (1)—
					(A)by inserting
			 section 1591, before this chapter,;
					(B)by inserting
			 , or sex trafficking of children after child
			 pornography;
					(C)by striking
			 5 years and not more than 20 years and inserting 15 years
			 or for life; and
					(D)by striking
			 not less than 15 years nor more than 40 years and inserting
			 life; and
					(2)in paragraph
			 (2)—
					(A)by striking
			 or imprisoned not more than 10 years, or both and inserting
			 and imprisoned for not less than 3 years nor more than 20 years;
			 and
					(B)by striking
			 10 years nor more than 20 years and inserting 20 years or
			 for life..
					(d)Using
			 misleading domain names to direct children to harmful material on the
			 internetSection 2252B(b) of title 18, United States Code, is
			 amended by striking or imprisoned not more than 4 years, or both
			 and inserting and imprisoned for not less than 5 years nor more than 20
			 years.
			(e)Extraterritorial
			 child pornography offensesSection 2260(c) of title 18, United
			 States Code, is amended to read as follow:
				
					(c)Penalties.—
						(1)Use of
				minorA person who violates subsection (a), or attempts or
				conspires to do so, shall be subject to the penalties provided in subsection
				(e) of section 2251 for a violation of that section, including the penalties
				provided for such a violation by a person with a prior conviction or
				convictions, as described in that subsection.
						(2)Use of visual
				depictionA person who violates subsection (b), or attempts or
				conspires to do so, shall be subject to the penalties provided in subsection
				(b)(1) of section 2252 for a violation of paragraph (1), (2), or (3) of
				subsection (a) of that section, including the penalties provided for such
				violation by a person with a prior conviction or convictions, as described in
				subsection (b)(1) of section
				2252.
						.
			7.Children’s
			 safety online awareness campaigns 
			(a)Awareness
			 campaign for children’s safety online
				(1)In
			 generalThe Attorney General, in consultation with the National
			 Center for Missing and Exploited Children, is authorized to develop and carry
			 out a public awareness campaign to demonstrate, explain, and encourage
			 children, parents, and community leaders to better protect children when such
			 children are on the Internet.
				(2)Required
			 componentsThe public awareness campaign described under
			 paragraph (1) shall include components that compliment and reinforce the
			 campaign message in a variety of media, including the Internet, television,
			 radio, and billboards.
				(b)Awareness
			 campaign regarding the accessibility and utilization of sex offender
			 registriesThe Attorney General, in consultation with the
			 National Center for Missing and Exploited Children, is authorized to develop
			 and carry out a public awareness campaign to demonstrate, explain, and
			 encourage parents and community leaders to better access and utilize the
			 Federal and State sex offender registries.
			(c)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section such sums as are necessary for fiscal year 2007 and each
			 of the 4 succeeding fiscal years.
			8.Grants for
			 online child safety programs
			(a)In
			 generalThe Attorney General shall, subject to the availability
			 of appropriations, make grants to States, units of local government, and
			 nonprofit organizations for the purposes of establishing and maintaining
			 programs with respect to improving and educating children and parents in the
			 best ways for children to be safe when on the Internet.
			(b)Definition of
			 StateFor purposes of this section, the term State
			 means any State of the United States, the District of Columbia, the
			 Commonwealth of Puerto Rico, the Virgin Islands, American Samoa, Guam, and the
			 Northern Mariana Islands.
			(c)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section such sums as are necessary for fiscal year 2007 and each
			 of the 4 succeeding fiscal years.
			
